CLIFF HOOFMAN, Justice, dissenting. I join Justice DANIELSON’S dissent. However, I write separately to emphasize that it is my belief that the majority is in fact holding Arkansas Code Annotated section 27-101-105 unconstitutional. The majority holds that, in this particular case, where there are no specific, objective facts to support stopping Allen’s boat for a safety check, the stop violates the Fourth Amendment. Specifically, it states that “a law-enforcement officer’s practice of stopping vessels on bodies of water to perform a safety check constitutes an act of unfettered discretion by law enforcement that violates the Fourth Amendment to the United States Constitution.” Although the majority cites to section 27-101-105, it gives no moment to the actual wording of that statute. That statutory provision confers absolute authority to law-enforcement officers to stop and board any boat to enforce the provisions of the chapter. Several provisions of the chapter would require the officer to board the vessel to check for compliance, such as checking for adequate flotation devices, including personal life vests; checking for proper ventilation when carrying inflammable or toxic fluid in any enclosure; and checking for properly attached lanyards. See Ark.Code Ann. § 27-101-203 (Repl. 2010). Section 27-101-105 contains no limitation on the power of law-enforcement officers to stop and board a boat to perform a safety check to enforce these provisions, and the statute does not require that law-enforcement officers performing safety checks have a plan embodying explicit, neutral limitations. | ^Following Here, Sergeant Tucker testified that he was working boating law enforcement on the day of the incident; that he would stop a particular vessel if he observed a specific violation; that he also stopped and boarded vessels to check for safety compliance; that he stopped Allen’s vessel to conduct a safety check for life jackets; and that after he stopped Allen to perform the safety check, he noticed the strong odor of intoxicants. Yet, the majority holds that because this officer did not have a plan embodying explicit, neutral limitations or objective facts to support the stop of Allen’s boat to perform a safety check, which is clearly permitted by the statute in all situations, the officer violated Allen’s constitutional rights. It seems obvious to me that the effect of the circuit court’s ruling, which this majority affirms, eviscerates the statute as written. Officers no longer have the authority to stop and board any vessel to enforce the provisions of the statute and perform a safety check unless they have objective facts supporting the stop or a plan embodying explicit, neutral limitations. Therefore, the effect of the majority’s holding renders section 27-101-105 unconstitutional. For these reasons, and those articulated by Justice Danielson, I dissent. DANIELSON, J., joins in this dissent.